SAMUEL, Judge.
Bobby Short, an employee of Charles C. Foti, Jr., Criminal Sheriff, was suspended from duty as a deputy. He appealed the suspension to the Civil Service Commission of the City of New Orleans. Asserting Short was not a classified employee, the appointing authority filed an exception of no right or cause of action to the appeal. The Commission denied the exception and the appointing authority appealed to this court from that denial.
Ex proprio motu, we issued an order to show cause why the appeal should not be dismissed on the ground that the denial of the peremptory exception was interlocutory and not appealable in the absence of a showing of irreparable injury. Both litigants were given an opportunity to respond to the rule and both have responded.
Appeals may be taken only from final judgments and from interlocutory judgments which may cause irreparable injury; the decision here appealed from is not final, it is interlocutory; and it cannot be appealed from in the absence of a showing it may cause irreparable injury.1 As the appointing authority has failed to show the interlocutory decision of which it complains may cause irreparable injury, and as its complaint may be considered on appeal following a decision on the merits, this appeal must be dismissed.
For the reasons assigned, the appeal in this matter is dismissed.
APPEAL DISMISSED.
REDMANN, J., concurs.

. C.C.P. Arts. 2083 and 1841; Wallace v. Pan American Fire & Cas. Co., La.App., 386 So.2d 158, and Millet v. Johnson, La.App., 352 So.2d 1301, and cases cited therein.